                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                Case No. 8:12-cr-245-T-27AAS

ALEXANDER SHEVGERT
________________________________/

                                             ORDER

       BEFORE THE COURT is Defendant Shevgert’s “Request to Set Aside/Vacate

Conviction/Sentence for Lesser Included Offense,” construed as a motion under 28 U.S.C. § 2255.

(Dkt. 89). No response is necessary. The construed § 2255 motion is DISMISSED.

       As noted in the order dismissing his prior § 2255 motion, Shevgert stands convicted of

using a facility of interstate commerce with intent that a murder for hire be committed (Count

One), and soliciting the commission of a crime of violence (Count Two). (Dkt. 59); see also (Dkt.

88 at 1). He filed a “Motion Relief from Judgment or Order [Federal Rule of Civil Procedure

60(b)(5) & (6)].” (Dkt. 61). Consistent with Castro v. United States, 540 U.S. 375 (2003), he was

notified that the motion would be recharacterized as a § 2255 motion, that future § 2255 motions

would be subject to the restrictions on second or successive motions, and that he had an opportunity

to withdraw the motion. (Dkt. 63 at 3-4). He did not withdraw the motion, which was denied as

untimely and without merit. (Dkts. 67, 68, 72). See Case No. 8:16-cv-1072-T-27AAS, ECF: 13

(M.D. Fla. May 14, 2019). In his subsequent “Request for Facts Underlying Elements of Crimes

of Conviction,” he sought to vacate his convictions “due to actual innocence and the lack of




                                                 1
jurisdiction, considering the lack of a factual basis for the charges.” (Dkt. 86 at 1, 7). The request

was construed as a § 2255 motion and dismissed as second or successive. See (Dkt. 88).

        Shevgert now requests that “this Court set aside or vacate his conviction and/or sentence

for the lesser included offense (Count 2) of his principal charge (Count 1).” (Dkt. 89 at 1).

Specifically, he contends that his “charges are identical – as are the underlying facts – except for

the alleged payment as an additional Count One element,” and that, under the double jeopardy

clause, his conviction on the “greater/lesser included offense” cannot be sustained. (Id. at 2-3).

        Because Shevgert seeks to vacate his convictions and set aside his sentence based on a

constitutional challenge, the motion is recharacterized as a § 2255 motion. See Zamor v. United

States, 827 F. App’x 939, 945 (11th Cir. 2020) (citations omitted). Following notice and an

opportunity to withdraw pursuant to Castro, his original § 2255 motion was denied on the merits.

Accordingly, without authorization from the Eleventh Circuit, this Court lacks jurisdiction to

consider his successive motion, which is due to be dismissed. See Barbary v. United States, 769 F.

App’x 888, 890 (11th Cir. 2019); Boykin v. United States, 592 F. App’x 809, 812 (11th Cir. 2014)

(finding that denial of § 2255 motion as untimely renders subsequent motion second or

successive).1 The motion is otherwise denied.

        In summary, Defendant Shevgert’s construed § 2255 motion (Dkt. 89) is DISMISSED.

        DONE AND ORDERED this 18th day of May, 2021.

                                                   /s/ James D. Whittemore
                                                   JAMES D. WHITTEMORE
                                                   United States District Judge

Copies to: Defendant, Counsel of Record

        1
          A certificate of appealability is not required to appeal the dismissal of a § 2255 motion as second or
successive. See United States v. Casado, 819 F. App’x 788, 790 (11th Cir. 2020) (citations omitted).
                                                       2
